Citation Nr: 1523964	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-39 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for depression, to include as secondary to PTSD.

3. Entitlement to service connection for bilateral upper extremity peripheral neuropathy (PN), to include as secondary to diabetes mellitus.

4. Entitlement to service connection for bilateral lower extremity PN, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus.

6. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

7. Entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to diabetes mellitus.

8. Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus.

9. Entitlement to service connection for a bladder condition, to include as secondary to diabetes mellitus.

10. Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.

11. Entitlement to service connection for a right hip condition (previously claimed as the left hip and now claimed as the right hip).

12. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus.

13. Entitlement to service connection for diabetes mellitus.

14. Entitlement to service connection for low back condition.

15. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for low back condition.

16. Entitlement to a rating in excess of 10 percent, effective from June 1, 2011, and a rating in excess of 60 percent, prior to June 1, 2011, for tinea cruris, tinea pedis, and tinea corporis.

17. Entitlement to a compensable rating, effective from June 1, 2011, and a rating in excess of 30 percent, prior to June 1, 2011, for cystic acne.

18. Entitlement to an effective date earlier than February 23, 2009, for the grant of a 60 percent rating for tinea cruris, tinea pedis, and tinea corporis, based upon an assertion of clear and unmistakable error (CUE) in the December 1992 RO rating decision.

19. Entitlement to an effective date earlier than February 23, 2009, for the grant of a 30 percent rating for cystic acne, based upon an assertion of CUE in the December 1992 RO rating decision.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  In a May 2009 rating decision the RO, in pertinent part, denied service connection for bilateral upper extremity PN; bilateral lower extremity PN; macular edema; bladder dysfunction; and left hip pain; found that new and material evidence had not been submitted to reopen the claims for service connection for diabetes mellitus and for low back pain; granted a 60 percent rating for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, effective from February 23, 2009; and granted a 30 percent rating for cystic acne, effective from February 23, 2009.  In a September 2009 rating decision, the RO denied service connection for PTSD and for depression with sleep disorder, denied an effective date earlier than February 23, 2009, for the grant of a 60 percent rating for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, and denied an effective date earlier than February 23, 2009, for the grant of a 30 percent rating for cystic acne.  By November 2009 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for diabetes mellitus.  By March 2011 rating decision, the RO reduced the rating assigned for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, from 60 percent to 10 percent, effective from June 1, 2011, and reduced the rating assigned for cystic acne, from 30 percent to 0 percent, effective from June 1, 2011.  

In July 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure, was raised at the July 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for PTSD, depression, bilateral upper extremity PN, ED, hypertension, a bladder condition, and low back condition, and a right hip condition, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. By April 1996 rating decision, the RO denied entitlement to service connection for diabetes mellitus, essentially based on findings that there was no diagnosis of diabetes mellitus in service or within 12 months of discharge from service.  The Veteran was notified of the April 1996 rating decision, but did not appeal, and it became final.  It is the last final disallowance of that claim. 

2. Evidence was received, since the RO's April 1996 rating decision, which is not cumulative and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

3. By December 1992 rating decision, the RO denied entitlement to service connection for low back pain, essentially based on findings that there was no showing of a low back condition in service, on the Veteran's retirement examination, or on the current VA examination.  The Veteran was notified of the December 1992 rating decision, but did not appeal, and it became final.  

4. By November 1998 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for a low back condition, essentially based on findings that there was no showing that the Veteran's current low back disability was related to active service.  The Veteran was notified of the November 1998 rating decision, but did not appeal, and it became final.  It is the last final disallowance of that claim. 

5. Evidence received, since the RO's final November 1998 rating decision, is not cumulative, and raises a reasonable possibility of substantiating the claim for service connection for a low back condition.

6. Resolving reasonable doubt in favor of the Veteran, he is presumed to have been exposed to Agent Orange and/or other herbicide agents during active military service while stationed at the Nakhon Phanom Royal Air Force Base in Thailand.

7. The Veteran's diabetes mellitus, as likely as not, had an onset during his period of active service.

8. The Veteran's PN of the lower extremities has been medically related to his service-connected diabetes mellitus.

9. The preponderance of the evidence is against a finding that the Veteran has a current disability of PVD that had an onset in service, or is otherwise related to active service or to a service-connected disability

10. The preponderance of the evidence is against a finding that the Veteran has a current heart disability that had an onset in service, or is otherwise related to active service or to a service-connected disability.

11. The Veteran's diabetic retinopathy has been medically related to his service-connected diabetes mellitus.

12. Effective prior to June 1, 2011, the Veteran's tinea cruris, tinea pedis, and tinea corporis, was rated based on findings in the April 2009 VA examination including that the Veteran took a systemic corticosteroid Bactrim twice per day since 1975.  

13. Effective prior to June 1, 2011, the Veteran's cystic acne was found to be manifested by acne affecting 40 percent of his face and neck, or 1.4 percent relative to his body, with exfoliation, crusting, and disfigurement.  

14. Effective from June 1, 2011, the Veteran's tinea cruris, tinea pedis, and tinea corporis, does not affect between 20 and 40 percent of his entire body or of his exposed areas, did not require constant or near-constant systemic therapy, did not result in any disfigurement of the head, face, or neck, and did not include scars that are deep, caused limited motion, or otherwise limited function.

15. Effective from June 1, 2011, the Veteran's cystic acne has not been shown to be manifested by deep acne characterized by deep inflamed nodules or pus-filled cysts.  

16. The Veteran has failed to allege any specified error of fact or law in the December 1992 rating decision which would amount to a CUE claim.  

17. On February 23, 2009, an informal claim for an increased rating for dermatitis and onychomycosis was received from the Veteran.

18. Review of the record prior to February 23, 2009 reveals no documents which could be construed as informal (or formal) unacted upon claims for an increased rating for the service-connected skin condition.  

19. It was not factually ascertainable that an increase in severity of the Veteran's tinea cruris, tinea pedis, and tinea corporis and/or cystic acne, occurred at any point prior to February 23, 2009.

20. The Veteran's CUE challenge to the December 1992 rating decision was not pled with the requisite specificity.


CONCLUSIONS OF LAW

1. The April 1996 and November 1998 RO rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104 (2014).

2. Evidence received since the April 1996 RO rating decision is new and material as to the request to reopen the claim for service connection for diabetes mellitus; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Evidence received since the November 1998 RO rating decision is new and material as to the request to reopen the claim for service connection for a low back condition; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The Veteran's diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).

5. The Veteran's PN of the lower extremities is proximately due to his service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

6. PVD was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

7. Heart disease was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

8. The Veteran's diabetic retinopathy is proximately due to his service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

9. The criteria for a rating in excess of 60 percent, prior to June 1, 2011, for tinea cruris, tinea pedis, and tinea corporis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2014).

10. The criteria for a rating in excess of 10 percent, effective from June 1, 2011, for the Veteran's tinea cruris, tinea pedis, and tinea corporis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2014).

11. The criteria for a rating in excess of 30 percent, prior to June 1, 2011, for cystic acne, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7828 (2014).

12. The criteria for a compensable rating, effective from June 1, 2011, for cystic acne have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7828 (2014).

13. The criteria for an effective date earlier than February 23, 2009, for the grant of a 60 percent rating for tinea cruris, tinea pedis, and tinea corporis, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

14. The criteria for an effective date earlier than February 23, 2009, for the grant of a 30 percent rating for cystic acne have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

15. The CUE challenge to the December 1992 rating decision is dismissed without prejudice.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  The burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 and August 2010 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  All required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has heart disease or PVD which may be related to service and/or to a service-connected disability.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the claim for service connection, there is no competent medical evidence of a current disability of either heart disease or PVD, and the Veteran has not indicated otherwise.  Accordingly, a VA examination is neither warranted nor necessary for these two claims.  See 38 C.F.R. § 3.159(c)(4). 

Additionally, in July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the July 2014 hearing, the undersigned enumerated the issues on appeal and asked whether there were any outstanding pertinent medical records available.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Board finds that the VA examination in 2009 and 2010 included a history obtained from the Veteran, and current examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Moreover, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95 (1993). 

1. Diabetes Mellitus

By April 1996 rating decision, the RO denied entitlement to service connection for diabetes mellitus, essentially based on findings that there was no diagnosis of diabetes mellitus in service or within 12 months of discharge from service.  The Veteran was notified of the April 1996 rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of that claim. 

The evidence of record at the time of the April 1996 RO rating decision included the Veteran's service treatment records (STRs), which showed no report of or finding of diabetes mellitus, as well as VA and private treatment records which showed that the Veteran was diagnosed with adult onset diabetes mellitus in 1994.  

In a private treatment record dated in September 1994, it was noted that the Veteran came in thinking he had diabetes, reporting increased thirst for two weeks and urinating quite a bit.  His finger stick was over 500 and a urinalysis showed 4+ sugar in urine, but it was also noted that the Vetera had drank a 32 ounce cup of sweetened Kool-Aid before coming in.  The assessment was probable diabetes, but more testing was ordered.  Thereafter, in November 1994, it was noted that the Veteran had adult onset diabetes.  

Evidence submitted subsequent to the April 1996 RO rating decision includes VA treatment records; a VA examination report dated in June 2010; private treatment records, including records from private physicians, Dr. Ball and Dr. J.W. Ellis; and statements and testimony from the Veteran.  

In a private treatment record dated in November 2008, Dr. Ball, reported that the Veteran presented with right-sided reproducible chest pain and upper arms numbing and tingling, and reported that his diabetic compliance was poor.  Dr. Ball noted that the Veteran reported with lab work dated as far back as 1992, and that as far back as 1992, the Veteran had a urinalysis which showed glucose in the urine, however, at that time there was no other labs to confirm whether or not he had diabetes.  The assessment included diabetes mellitus 2, uncontrolled; blurry vision, likely secondary to high glucose levels; and diabetic neuropathy.  Dr. Ball indicated review of the Veteran's lab work in 1992 when he had glucose in his urine, and noted that in most cases this was indicative of serum glucose levels around 180 or higher, which most likely means that the Veteran had diabetes at that time.  Dr. Ball noted that there was no other lab work brought by the Veteran that showed whether or not there was any further workup or evaluation. 

In a letter dated in September 2009, Dr. Ellis indicated that towards the last few months of the Veteran's time in the Air Force, he developed symptoms of polyuria, polyphagia, and polydipsia, and that in November 1992, a urine test revealed a 1+ glucose, and thereafter his symptoms continued and he was diagnosed with diabetes mellitus in 1995.  It was noted that he had diabetic neuropathy with burning in his feet, but not in his hands, and that he was developing cataracts.  The diagnosis was diabetes mellitus with peripheral neuropathy.  Dr. Ellis opined that the Veteran's diabetes mellitus was, as likely as not, due to or the consequence of this Veteran's service.  In support of this opinion, Dr. Ellis also noted that within a year of leaving service, in November 1992, the Veteran had 1+ sugar in his urine, and that he should have been sent for a glucose tolerance test or two hour post-prandial blood sugar.  Dr. Ellis also noted that at the time the Veteran had 1+ sugar in his urine, he had the classical symptoms of adult onset diabetes mellitus.  

On a VA examination in June 2010, the diagnoses included type 2 diabetes mellitus with diabetic neuropathy, but no history of nephropathy or vascular disease associated with diabetes.  The examiner opined that, due to the lack of medical evidence to indicate a diagnosis of type 2 diabetes while the Veteran was on active duty or within the year after active duty, it was less likely than not that his diabetes had its onset during service or within the year following separation from service.  The examiner noted the Veteran had a urine test in 1992 which showed 1+ glucose, but indicated that a finding of a 1+ glucose did not establish a diagnosis of diabetes.  

In a letter dated in June 2014, Dr. Ellis opined that it was as likely as not that the Veteran did have diabetes mellitus while in the Air Force.  In support of this opinion, Dr. Ellis again noted that a few months after leaving the Air Force, the Veteran had 1+ sugar in his urine, and while in service he had classical symptoms of diabetes mellitus, including polyuria, polyphagia, polydipsia, and being tired and weak.  Dr. Ellis also noted that when the Veteran was placed on medication he had some improvement.  Dr. Ellis further indicated that diabetes mellitus of the adult onset type (which the Veteran had) was a progressive disease that began long before his urine test was 1+ glucose, and that the Veteran's symptomatology and his urine testing positive so soon after service are classical symptoms of diabetes mellitus and increased blood sugar in his body.  Dr. Ellis opined that when the Veteran had the 1+ urine test at the VAMC in November 1992, that he should have had post-prandial blood sugar and glucose testing, and that the two year delay in his diagnosis before starting treatment would have contributed to and aggravated his polyneuropathy due to his diabetes mellitus.  Dr. Ellis explained that the Veteran's polyneuropathy was the weakness he was having in his legs long before his back hurt and he had radicular pain from his back, and that the polyneuropathy was consistent with the burning he had in his feet and the decreased vibratory sense he had in his feet.  Dr. Ellis went on to provide a quote from Conn's Current Therapy 2009, "Diagnosis and Classification of Diabetes and Prediabetes" which stated that "[m]ost diabetes is diagnosed by random or fasting glucose.  Symptoms should be present if random glucose criteria are used, but surprisingly, many people with diabetes are relatively asymptomatic".  

After reviewing the evidence submitted since April 1996, the Board concludes that new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus.  The letters from Dr. Ellis and the treatment record from Dr. Ball are new, in that they were not previously considered and is not cumulative of evidence previously considered.  Further, the letters from Dr. Ellis and record from Dr. Ball are material as they address the issue of whether the Veteran's diabetes mellitus may be related to service.  Thus, new and material evidence has been received since the April 1996 RO rating decision, and the claim for service connection for diabetes mellitus is reopened.  Given the favorable decision below, there no prejudice in the Board considering this claim on the merits. 

2. Low Back Condition

By December 1992 rating decision, the RO denied entitlement to service connection for low back pain, essentially based on findings that there was no low back condition found on the Veteran's separation (retirement) examination or on the most recent VA examination.  The Veteran was notified of the December 1992 rating decision, but did not appeal, and that rating decision became final.  

By November 1998 rating decision, the RO denied entitlement to service connection for a low back condition, essentially based on findings that there was no medical evidence showing that a current low back disability was incurred in or aggravated during the Veteran's service.  The Veteran was notified of the November 1998 rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of that claim. 

The evidence of record at the time of the November 1998 RO rating decision included STRs, private treatment records, a VA examination report, and the Veteran's statements.  

STRs showed that he was treated during service in 1991 for low back pain.  In August 1991, he reported a history of low back pain and though the pain might be secondary to a sprain over the weekend when he did a lot of running and was vigorous in sporting activities.  He reported he was seeing a chiropractor.   The impression was probable low back strain.  In September 1991, he was placed on a physical profile for two weeks due to low back strain.  In November 1991, he was seen for follow up for low back pain and the assessment was probable muscle strain, low right back.  On his retirement examination in January 1992, the Veteran responded "yes" to the question of whether he had or had ever had recurrent back pain, and indicated he had seen a chiropractor (Gary E. Carpenter) for back pain.  The examiner noted that the Veteran reported back pain since 1975, and was seen at Langley AFB and Tinker AFB and was under chiropractic care (Dr. Carpeck).  On objective examination, his spine was evaluated as clinically normal.  

On the VA examination in November 1992, the Veteran reported he hurt his back lifting and that it last bothered him two days ago at work.  An x-ray of the lumbosacral spine was normal and it was noted that there was no pathologic diagnosis established for the lumbosacral area.  

Private treatment records from Dr. B.D. Johnson showed that in June 1998, the Veteran was seen for low back pain and the assessment was low back strain with sciatic neuritis.  In July 1998, it was noted that an x-ray showed mild osteoarthritis of the lower spine.  A radiology report from Central Oklahoma Medical Group dated in July 1998 reported an impression of "[m]ild spondylosis at L5-S1, otherwise negative lumbar spine.  

In a statement submitted in October 1998, the Veteran reported that his present low back pain had its start during his active duty and that to this day he still suffered from a low back condition.

Evidence submitted subsequent to the November 1998 RO rating decision includes VA and private treatment records; a VA examination report; and statements and testimony from the Veteran.  

A private MRI dated in March 2008 showed a disc bulge at L5-S1, with endplate spurring and mild facet arthrosis, resulting in mild central canal stenosis and moderate to severe foraminal narrowing bilaterally; and a medium-sized disc bulge at L4-5 and mild facet athrosis resulting in mild central canal stenosis and moderate foraminal narrowing bilaterally. 

In a letter dated in September 2009, Dr. Ellis noted that the Veteran had multiple episodes of back strain in service that were treated, and he continued to have back problems that plagued him, even working at the post office.  

On a VA examination in June 2010, the Veteran reported he began having lower back pain while on active duty, was diagnosed with back strain, and was given "back school education classes" in service.  The diagnoses included lumbar degenerative disc disease.  The examiner was asked to state whether the Veteran's current lumbar condition was related to his treatment for low back pain in 1991 while in service.  In that regard, the examiner noted that there was no diagnosis of a chronic lumbar condition while the Veteran was in service or within the first year after, and, in fact, there was not a diagnosis of a chronic lumbar condition until 1998 - 7 years after the Veteran left active service.  The examiner found that taking all of these factors into consideration, it was apparent that there was a gap of at least 7  years between the Veteran's service notation of a lumbar condition and the onset of his symptoms after he left active duty.  The examiner concluded that the medical record did not establish chronicity while the Veteran was on active duty or within the first year afterward.  The examiner opined that it was less likely than not that the Veteran's current lumbar condition was related to his treatment in service in 1991.  

In July 2014, the Veteran testified that his low back problems started while he was in service, and that he was seen in 1990 or 1991 for his lower back pain and he was sent to back school to learn how to properly pick things up and take care of his back.  He testified that he continued to have back troubles after service and that his symptoms had gotten worse and he had been to see chiropractors.  He claimed that his hip condition, which started in 1990 or 1991 was probably related to his back pain, and that he currently had pain and tightness in his right hip.  He testified that the hip pain sometimes shoots down his legs, that he had been diagnosed with sciatica by a private doctor (Dr. Carpenter), and that he had seen a chiropractor.

After reviewing the evidence submitted since November 1998, the Board concludes that the treatment record from Dr. Ball dated in 2008 as well as the Veteran's testimony are new in that they were not previously considered in the November 1998 RO rating decision, and are material in that they specifically relate to unestablished facts necessary to substantiate the claim for service connection for a low back condition - to include relating a current low back condition to service.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim for a low back condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons set forth below, the newly reopened claim for service connection for a low back condition must be remanded for further development.

III. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for certain "chronic" diseases may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

1. Exposure to Herbicides

The Veteran contends he was exposed to Agent Orange (herbicides) when he was stationed at the Nakhon Phanom Royal Thai Air Force Base (AFB) during his active in the Vietnam War.  He testified he was stationed at Nakhon Phanom AFB from May 1974 through October 1975.  

A presumption of exposure to herbicides is applied to veterans who served in Vietnam during the Vietnam Era; however, this broad presumption does not exist for veterans stationed in Thailand during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  Nevertheless, herbicide exposure is conceded when a veteran served at certain Royal Thai Air Force Bases, including the Nakhon Phanom air base, during the Vietnam era, if the veteran either served in a certain occupation (including security policeman; security patrol dog handler; member of security police squadron or any other occupation that took place near the air base perimeter) or credible evidence shows the veteran served near the air base perimeter.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q. 

Review of the Veteran's service personnel records show that on his DD Form 214, his primary specialty was listed as information management technician for 20 years.  Further, in a performance report (AF Form 910) it was noted that he was assigned to HQ COMD USAF at Nakhon Phanom Airport Thailand from May 1974 through May 1975, and that he was a mail processing specialist.  He was essentially responsible for the incoming mail and maintaining the mail distribution scheme books and insuring that all incoming mail moved in a an expedient manner.  He was to perform other administrative duties as required.   

In July 2014, the Veteran testified that when he served in Thailand during the Vietnam War he was stationed at Nakhon Phanom AFB from May 1974 through October 1975.  He testified that at Nakhon Phanom AFB he was assigned to work in the post office and that he had to go down to the flight line each day, which was near the perimeter of the air base, in order to get the incoming mail from aircraft.  He explained that the flight line was right adjacent to the fence line of the base.  He also testified that even though his main job was to work with the mail, he augmented the security mission there by walking the perimeter with the "SP's".  He testified that everyone took their turn doing this, and that he did this especially since he was an administrative specialist, which were in excess.  He testified he helped augment security forces only after his first six months in Thailand, and that he would walk the perimeter once or twice a month as part of the security forces.  

The Veteran served in the post office at the Nakhon Phanom AFB in Thailand.  While it appears his duties in the post office did not require him to be near the base perimeter, the Veteran has indicated he went to the flight line near the base perimeter on a daily basis to get the incoming mail and that once or twice a month during the later part of his service in Thailand he walked the perimeter as part of the security mission.  He contends that he was therefore exposed to Agent Orange or other herbicide agent.  The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicides on the base; however, the Board finds that the Veteran's statements and testimony provide credible evidence of his being near the perimeter.  Therefore, the Board finds that based on the Veteran's competent and credible lay statements regarding his work near the perimeter of Nakhon Phanom AFB meets the criteria for presumption of exposure to an herbicide agent during active military service in Thailand. M21-1MR, Part IV.ii.2.C.10.q.  

2. Diabetes Mellitus

In the current appeal, the Veteran has contended that his diabetes mellitus had an onset in and is related to his active duty service, to include exposure to herbicides therein.  After reviewing the record, the Board finds that service connection for diabetes mellitus is warranted on both a presumptive basis and a direct basis.  In light of the Board's above finding that the Veteran was presumed to have been exposed to herbicides while serving in Thailand, and given that diabetes is a disease that is presumed to be related to herbicide exposure under 38 C.F.R. § 3.307 and 3.309(e), service connection for diabetes mellitus is warranted on a presumptive basis. The Board also notes that in light of the positive medical opinions provided by Dr. Ellis and Dr. Ball and the VA examiner's negative opinion of June 2010, the competent medical evidence is in equipoise as to whether his diabetes mellitus may have had an onset in service, and that resolving doubt in favor of the Veteran, service connection for diabetes mellitus would also be warranted on a direct basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3. PN of the Lower Extremities

The Veteran has contended that he has PN of the lower extremities that is related to his now service-connected diabetes mellitus.  

In a letter dated in September 2009, Dr. Ellis indicated that the Veteran's symptoms of burning and numbness in the bottom of the feet was consistent with diabetic neuropathy and the diagnosis was diabetes mellitus with PN.  Further, in June 2014, Dr. Ellis essentially opined that the Veteran's PN of the lower extremities was as likely as not related to his diabetes mellitus.  There is no contrary medical opinion evidence.  Thus, service connection for PN of the lower extremities as secondary to diabetes mellitus, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

4. PVD and Heart Disease

The Veteran has contended that he has PVD and heart disease related to service, or, in the alternative, that was caused or aggravated by his diabetes mellitus.  The Board initially notes that the competent medical evidence of record does not show that the Veteran has current disabilities of either PVD or heart disease.  Although there are numerous VA and private treatment records in the claims folder, none of these show the Veteran has or has had either heart disease or PVD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, supra.  As noted above, while the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, in this case there has not been any chronic disability of heart disease or PVD diagnosed at any time during the claim process.  McClain v. Nicholson, supra.  

The Board concludes that the competent medical evidence of record does not show that the Veteran has a current disability related to these claims. The Board recognizes that the Veteran has contended that he has a disorder related to service and/or his service-connected diabetes. Although lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board does not find that PVD or heart disease is subject to lay diagnosis.  Jandreau v. Nicholson, supra.  Moreover, at the hearing in July 2014, the Veteran testified that although he had been seen for chest pains, he did not have a diagnosis of a heart condition.  

Thus, the weight of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for PVD and a heart condition or heart disease must be denied.  Gilbert v. Derwinski, supra.

5. Diabetic Retinopathy

VA treatment records dated in June 2012 and October 2013 show that the Veteran has been diagnosed with NPDR (non-proliferative diabetic retinopathy) in both eyes.  There is no contrary medical opinion in the evidence of record.  The preponderance of the competent evidence of record thus reflects that the Veteran has diabetic retinopathy that is proximately due to or the result of his service-connected diabetes mellitus.  Thus, entitlement to service connection for diabetic retinopathy is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

IV. Increased Rating and Earlier Effective Date Claims

By way of history, the Board notes that in a December 1992 rating decision, the RO granted service connection for a skin rash, including dermatophytosis of the feet and groin, and cystic acne, and assigned a 0 percent (non-compensable) rating, effective from August 1, 1992.  

In a May 2009 rating decision the RO rated the skin disorder separately by granting:  an increased, 60 percent, rating for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, effective from February 23, 2009; and a separate increased rating of 30 percent, rating for cystic acne, effective from February 23, 2009.  

In a September 2009 rating decision, the RO found there was no clear and unmistakable error in assigned effective date of February 23, 2009, based on any alleged error in the December 1992 RO rating decision which granted service connection for skin rash including dermatophytosis of the feet and groin and cystic acne, and assigned a 0 percent (non-compensable) rating, effective from August 1, 1992.  Additionally, in the September 2009 rating decision, the RO denied an effective date earlier than February 23, 2009, for the grant of a 60 percent rating for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, and denied an effective date earlier than February 23, 2009, for the grant of a 30 percent rating for cystic acne.  

By July 2010 rating decision, the RO found that there was clear and unmistakable error in the May 2009 RO rating decision which granted increased ratings of 60 and 30 percent, respectively, for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, and cystic acne, effective from February 23, 2009.  The RO proposed to reduce the rating for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, from 60 to 30 percent, and for cystic acne from 30 to 0 percent.

Thereafter, by March 2011 rating decision, the RO reduced the rating assigned for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, from 60 percent to 10 percent, effective from June 1, 2011, and reduced the rating assigned for cystic acne, from 30 percent to 0 percent, effective from June 1, 2011.  The Board notes that the date of June 1, 2011, was set as the effective date because it was 60 days from the date the Veteran was notified that the disability ratings assigned for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, and cystic acne were being reduced.  

1. Increased Ratings

The Veteran essentially contends he should be entitled to increased ratings, both prior to and effective from June 1, 2011, for the service-connected tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, and cystic acne.  

The Board initially notes that the significance of the June 1, 2011 effective date has nothing to do with the severity level of the Veteran's service-connected skin conditions worsening or lessening in severity; rather, as noted above, the date of June 1, 2011, was selected in order to afford the Veteran due process in implementing a reduction in prior ratings that were incorrectly assigned.  

In considering the Veteran's claims for increased ratings, the Board notes that disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the service-connected tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, has been evaluated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7813-7806.  

Under DC 7813 dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Id.

Under DC 7806 a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  Id.

Further, the record reflects that the service-connected cystic acne has been rated under 38 C.F.R. § 4.118, DC 7828 which provides that a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or, deep acne other than on the face and neck.  A maximum 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  DC 7828 also instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801 -7805), depending upon the predominant disability.   

a. Effective Prior to June 1, 2011

On a VA examination in April 2009, the Veteran reported he had been diagnosed with a skin rash including dermatophytosis of the feet and groin and cystic acne, which had existed for 34 years.  The skin disease involved his inner thighs, feet, and underarm pits, but did not include the face, hands, neck, or head.  He reported he had itching and crusting of  the inner thighs, feet, and underarm pits, as well as bumps on the arm pits.  He had no exudation, ulcer formation, or shedding.  He described the symptoms as constant.  He reported that he had been treated with Lamisil, one time per day, since 1975, which was characterized as a topical corticosteroid.  He also used Bactrim two times per day since 1975, and this was described as a systemic corticosteroid.  He reported that he had experienced a loss of the ability to perform sexually due to the condition.  

Physical examination showed deep acne on the face and neck, and that the acne was characterized by cysts and covered 40 percent of the face and neck.  Examination also revealed tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, with exfoliation, crusting, disfigurement, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  There was no ulceration, tissue loss, induration, flexibility, hypopigmentation, or limitation of motion.  The skin lesion covered 0 percent of exposed area of the body, covered 7.5 percent of the whole body, was not associated with systemic disease, and did not manifest in connection with a nervous condition.  There was onychomycosis of the toenails, with exfoliation, crusting, and disfigurement, but no ulceration, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The diagnoses included tinea cruris of the groin, tinea pedis on the feet, tinea corporis of the axilla, and cystic acne on the face.  

On an addendum to the April 2009 VA examination, it was noted that the Veteran's acne exhibited exfoliation, crusting, and disfigurement, and covered 1.4 percent of the total body, and that all other descriptions were negative.  

VA treatment records showed that in June 2009, the Veteran was seen for several complaints including a rash in the groin, and examination revealed tinea under the arms and in the groin.  In June 2010, he was seen for tinea pedis and onychomycosis, and it was noted he had some improvement on Lamisil, which he was to continue to use daily for a total of 90 days.  

On a VA examination in June 2010, it was noted that the Veteran first noticed "jock rash" in approximately 1974 and he was treated with topical antifungals with good response.  It was noted that over the years this had recurred intermittently on the skin of the groin, axillae, and feet, and about 10 years ago he was treated with Lamisil orally with good results, and was started on this about 2 weeks ago.  It was noted that he had recently begun to develop 3 keloids, but did not know why these had arisen but were in areas common to the acne involvement.  He was clear of acne at that time, but the keloids probably arose in previous acne lesions.  It was noted that he had no treatment in the past 12 months, 0 percent of his exposed areas were affected by acne, and 2 percent of his entire body was affected by acne.  Examination revealed no scarring or disfigurement, no acne, no disfiguring skin condition of the head, face, or neck.  There was ulceration, exfoliation, or crusting present.  The examiner indicated that this condition did not affect the Veteran's occupational functioning.  The diagnoses included tinea pedis, cruris, corporis - currently clear while undergoing treatment; and acne - currently clear. 

In September 2010, the Veteran testified at an RO hearing regarding the proposal to reduce the ratings assigned for tinea cruris, tinea pedis, and tinea corporis, and cystic acne.  He testified he had been taking Lamasil and Bactrim since 1975, and that in April 2009, the VA doctor reportedly stated that the Veteran was on systemic treatment, which included systemic and constant use of the corticosteroids Bactrim and Lamasil.  The Veteran argued that Diagnostic Code 7806 does not limit the type of systemic treatment just to corticosteroids or immunosuppressants.  The Veteran also testified that with regard to the cystic acne condition, the VA doctor in April 2009 found that he had deep acne covering covered 40 percent of his neck and face.

In a private treatment record dated in March 2011, it was noted that the Veteran was seen by Dr. Cornelison for tinea, and that he had been successfully treated in the past for tinea cruris, corporis, and pedis, with Lamisil.  Examination showed widespread tinea on the buttocks, inguinal areas, and feet, and it was recommended that he take Lamisil 250 mg, daily.

VA treatment records showed that in March 2011 the Veteran was seen for a rash on the groin and feet, that he had off and on since 1975, which had recently flared two weeks prior and was very itching and spreading down the leg.  Physical examination showed hyperpigmented plaques with scale on the plantar feet extending onto the dorsal surface and similar plaques on the upper thigh, inguinal folds, and buttocks.  The assessment was tinea unguium, corporis, cruris, and the Veteran was to take Lamasil 250 mg a day for three months.  

Prior to June 1, 2011, the service-connected tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, was assigned the maximum 60 percent rating under DC 7806 (for eczema); thus, a higher rating is not available under that diagnostic code.  However, as noted above, DC 7806 indicates that the condition can be evaluated under disfigurement of the head, face, and neck or scars, depending upon the predominant disability.

In order for an increased rating, in excess of 60 percent, to be assigned, prior to June 1, 2011, for the service-connected tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, the competent evidence of record would have to demonstrate symptomatology described in a different diagnostic code.  The potentially applicable codes for an increased schedular rating include (1) DC 7800, which allows an 80 percent rating for skin conditions of the head, face, or neck, with a finding of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement; or (2) DC 7817, which provides a 100 percent rating where there is exfoliative dermatitis with generalized skin involvement plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy during the past 12-month period.  38 C.F.R. § 4.118.

After reviewing the record, however, the Board concludes that the Veteran does not meet the criteria for an 80 percent rating under DC 7800, as there is insufficient disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  In that regard, on the VA examinations in 2009 and 2010, the examiner found no scarring or disfigurement of the head, face, or neck, and that 0 percent of the Veteran's exposed areas were affected by his rash.  Further, examiners have not found hypo- and hyper-pigmentation affecting the Veteran's head, neck, and face, nor have examiners or treatment providers noted tissue loss or distortion or asymmetry of any facial features.  The Veteran has not described such symptoms in his statements or at the Board hearing.  

Likewise, the Veteran does not meet the criteria for a 100 percent rating under DC 7817.  In that regard, no VA examiner or VA or private physician has noted that he had exfoliative dermatitis, during the preceding 12 months nor is there any other evidence to suggest that he has had such a diagnosis at any time during the period on appeal.  Even considering this diagnostic code analogously, the record fails to document any evidence of systematic manifestations of his condition, such as fever, weight loss, or hypoproteinemia.  38 C.F.R. §§ 4.20, 4.118, DC 7817.  Thus, prior to June 1, 2011, a rating in excess of 60 percent rating for the service-connected tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, is not warranted under any diagnostic code.  

With regard to the Veteran's cystic acne, as noted above, the maximum scheduler evaluation for acne under DC 7828 is 30 percent.  Thus, prior to June 1, 2011, in order for a rating in excess of 30 percent to be assigned for the service-connected cystic acne the Board will have to consider whether the Veteran is entitled to an evaluation in excess of 30 percent under DCs 7800-7805.  In that regard, the Board finds that DC 7800 does not provide a higher evaluation as the Veteran does not have visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or four or five characteristics of disfigurement.  DC 7801 does not provide a higher evaluation as it requires that the scars be deep and nonlinear or that cause limited motion.  A deep scar is one associated with underlying soft tissue damage, which the Veteran does not have.  DC 7802 does not provide a higher evaluation as the maximum evaluation is 10 percent.  DC 7803 is applicable for unstable scars and DC 7804 is applicable for painful scars, neither of which the Veteran has been shown to h have.  DC 7805 does not provide a higher evaluation as the Veteran's scars do not cause any other disabling effects.  In sum, prior to June 1, 2011, the competent evidence of record is against a finding that the Veteran's cystic acne warrants the assignment of a rating in excess of 30 percent.

b. Effective from June 1, 2011

VA treatment records show that in July 2011 physical examination revealed mildly hyperpigmented plaques without scale on upper thigh, inguinal folds, and buttocks, and an erythematous foot, in moccasin distribution without scale, thick yellow/green soles, and no nail changes.  The assessment included eczema on the feet and that his tinea had cleared.  It was noted that he had previously completed 3 months of Lamisil with no help, and so he was put on TMC (triamcinolone cream) ointment and moisturizers.

VA treatment records showed that in October 2012, the Veteran complained of his fingernails, a rash on his left hand, and a scaly rash on his left buttock.  Examination revealed that the Veteran had tinea on his left hand, onychomycosis, and thick scaly skin, reported as pruritic, on the left buttock.  Because of the severity of the tinea, the doctor advised oral Terbinafine.  

In July 2014, the Veteran testified that his tinea (fungal) infections had got better with treatment by a private dermatologist, and that he had problems with tinea on his feet, groin, and armpits.  He testified that he was put on an oral systemic medication, Lamisil, which he still took, and that if he stopped taking it, his skin broke out.  He testified that his skin condition was controlled at that time.  He also testified that his acidic acne started to develop in the early 1980s and that his condition was mainly on his back, was manifested by cysts, and had basically stayed at the same level of severity. 

In order for a rating in excess of 10 percent to be assigned, effective from June 1, 2011, for the service-connected tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, the competent evidence of record must show an area of involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Review of the record effective from June 1, 2011 (and even prior to that date), however, does not show that at least 20 percent but less than 40 percent of the Veteran's total body or of his exposed areas ever has been affected, as objective examinations found these percentages to be far smaller.  

Further, there is no indication that the Veteran has required intermittent systemic therapy for more than six weeks but not constantly during any 12-month period.  None of the medications he has taken is an immunosuppressive, and although the VA examiner in 2009 labeled Lamisil as a topical corticosteroid and Bactrim as a systemic corticosteroid, it is unclear where these labels came from as neither is a corticosteroid.  In addition, a rating in excess of 10 percent for a skin disability is not warranted under DCs 7800-7805, as there is no disfigurement to include scarring of the head, face, or neck shown, no visible or palpable tissue loss, or gross distortion or asymmetry of a feature or paired set of features.  Further, there are no deep scars or scars causing limited motion.  Thus, considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected tinea cruris, tinea pedis, and tinea corporis, is not warranted at any time since June 1, 2011.  

With regard to the service-connected cystic acne, in order for a compensable rating to be assigned, effective from June 1, 2011, the competent evidence of record must show deep acne characterized by deep inflamed nodules and pus-filled cysts affecting 40 percent or more of the face and neck.  Review of the record, however, shows that on the most recent VA examination in 2010, the Veteran was found to be clear of acne, and subsequent medical evidence, although sparse, and the Veteran's testimony does not show or suggest that his service-connected acne condition has worsened in severity or is manifested by deep inflamed nodules or pus-filled cysts affecting 40 percent or more of the face and neck.  Thus, effective from June 1, 2011, a compensable disability rating for acne is not warranted.

2. Earlier Effective Dates

As noted above, in a May 2009 rating decision, the RO granted a 60 percent rating for tinea cruris of the groin, tinea pedis of the feet, and tinea corporis of the axilla, and a 30 percent rating for cystic acne, both effective from February 23, 2009.  The Veteran asserts that he is entitled to an effective date prior to February 23, 2009, indicating that he thinks the proper effective date is August 1992.

The Board finds that an effective date earlier than February 23, 2009 for the grant of a 60 percent rating for tinea cruris, tinea pedis, and tinea corporis, and for a 30 percent rating for cystic acne, is not warranted in this case.  

The effective date of a grant of an increased evaluation is based upon a variety of factors, including the date of claim, date entitlement is shown, and finality of prior decisions.  See U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) provide an exception to the general rule for increased rating claims by stating that the effective date of an increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, date of claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Basically, the Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, supra.  Determining an effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

As discussed above, the RO granted service connection for the Veteran's skin conditions in an unappealed, final, December 1992 rating decision and assigned a non-compensable evaluation at that time. The record reflects that the Veteran's informal claim for an increased rating for his service-connected skin disability was received on February 23, 2009.  Evidence of a compensable skin disability was not received until the April 2009 VA examination, when it became factually ascertainable that the Veteran's skin conditions had increased in severity.  Thus, a date prior to February 23, 2009, the date of receipt of the Veteran's informal increased rating claim, is not warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The Board finds that there is no evidence of record, including treatment records, which can be construed as an formal or informal claim for an increased rating dated prior to February 23, 2009. 38 C.F.R. §§ 3.155, 3.157 (2014).

Accordingly, the Board finds no basis in the law or facts in this case for an effective date earlier than February 23, 2009, for the grant of a 60 percent rating for tinea cruris, tinea pedis, and tinea corporis, and for a 30 percent rating for cystic acne, to include on the basis of CUE.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As part of his challenge to the assigned effective date, the Veteran has stated generally that there was CUE in the December 1992 RO rating decision that granted service connection for a skin rash, including dermatophytosis of the feet and groin, and cystic acne, and assigned a 0 percent rating, effective from August 1, 1992, and that as a result he should be entitled to an effective date in August 1992 for the grant of a compensable (60 percent) rating for tinea cruris, tinea pedis, and tinea corporis, and for the grant of a compensable (30 percent) rating for cystic acne.  He argues generally that he originally filed a claim for a fungal rash of the face, back, and right thigh, in August 1992, but that the initial non-compensable award for skin rash, including dermatophytosis of the feet and groin, and cystic acne, was in error. 

The Board notes, however, that the Veteran's CUE challenge is problematic because it the Veteran has not alleged CUE in the December 1992 RO rating decision with the requisite specificity.  See 38 U.S.C. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.1404; Bowen v. Shinseki, 25 Vet.App. 250, 255 (2012) (finding a claimant's statement did not raise a CUE challenge to a prior RO decision because it failed to identify a specific error in the RO decision).  In that regard, neither the Veteran nor his representative have identified an adjudicative error of fact or law in the 1992 decision with any degree of specificity. Rather, the only challenge that has been asserted is the general allegation that the then assigned non-compensable rating was "in error."  The Veteran has not alleged or shown that, at the time of the December 1992 rating decision, the RO was not aware of the correct facts or incorrectly applied the correct facts or law.  Accordingly, the Veteran has not advanced arguments with the requisite specificity to establish a CUE challenge.  See Livesay v. Principi, 15 Vet.App. 165, 178 (2001) (en banc) (a claimant bears the burden of presenting specific allegations of error in a prior decision). A valid CUE challenge having not been pled, the Board finds that this challenge is dismissed. Simmons v. Principi, 17 Vet.App. 104, 113-14 (2003). 


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened, and the reopened claim for service connection for diabetes mellitus is granted.

New and material evidence having been received, the claim for service connection for a low back condition is reopened; to this extent only the appeal is granted.

Service connection for PN of the lower extremities is granted.

Service connection for PVD is denied.

Service connection for a heart disease is denied.

Service connection for diabetic retinopathy is granted.

Prior to June 1, 2011, a rating in excess of 60 percent for tinea cruris, tinea pedis, and tinea corporis, is denied. 

Effective from June 1, 2011, a rating in excess of 10 percent for tinea cruris, tinea pedis, and tinea corporis, is denied. 

Prior to June 1, 2011, a rating in excess of 30 percent for cystic acne is denied. 

Effective from June 1, 2011, a compensable rating for cystic acne is denied.  

An effective date earlier than February 23, 2009, for the grant of a 60 percent rating for tinea cruris, tinea pedis, and tinea corporis, is denied.  

An effective date earlier than February 23, 2009, for the grant of a 30 percent rating for cystic acne is denied. 

The CUE challenge to the December 1992 rating decision is dismissed.

REMAND

1. PTSD and Depression

The Veteran contends that his PTSD and depression are related to his active service.  He has reported several stressors in support of his PTSD claim.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In a psychological evaluation dated in August 2008, the Veteran reported he served as a postal specialist in Thailand, but that he was in combat and that two of his friends were shot down, G.H. and W.K., whom he reported brought their drug-sniffing dogs in the post office on a daily basis.  He reported having symptoms related to PTSD since his service in Thailand in the Vietnam War.  It was noted that psychological testing revealed that the Veteran met the DSM-IV criteria for PTSD, chronic and severe, and that he had severe depression and severe anxiety.  The diagnostic conclusion was that the Veteran meets the DSM-IV criteria for PTSD, chronic, severe, related to his combat experiences in Thailand during the Vietnam War.  The DSM-IV diagnoses also included generalized anxiety disorder, intermittent explosive disorder, insomnia related to PTSD, and panic disorder.  

Received in June 2010 from the Veteran was a document in which he provided more specific information regarding his reported stressor experiences in service.  Therein, he reported that he was stationed at the Nakhom Phanom Thai AFB from May 1974 through October 1975 and was assigned to the post office on base.  He reported that the post office was approximately 2.5 miles from the combat zone, and that there were several times he could see the night sky light up and hear the sounds of bombs exploding from behind him and that he felt he was in imminent danger because the sirens were so loud and the bombs in the sky appeared very close.  He indicated he could hear and see the bombs drop from a distance, and that he was terrified the bombs might hit the base if they were ever shot off target.  The Veteran further indicated that while working at the base, he met his wife through close friends G.H. and W.M., who were sergeants with the US Air Force and assigned to the 56th security police K9 squadron on base.  The Veteran contended he knew them as close friends for approximately six months prior to their accident.  He indicated that G.H. and W.M. participated in a Mayaguez rescue mission in approximately May 1975, and they were killed when their helicopter was shot down by the enemy.  The Veteran also reported a stressor event in service when he was swimming with his wife in the Mekong River, approximately 20 - 25 from base, and they witnessed a body drifting down the river.  

With regard to stressors, the Board notes that in July 2009, VA made a formal finding of a lack of information to corroborate stressors associated with a claim for service connection for PTSD.  After the Veteran provided testimony at the RO in May 2010, as well as a written statement in June 2010 regarding more specific details for his reported stressor events, the RO conducted additional attempts at stressor verification.  Included in the file are excerpts from the virtual Vietnam Wall (www.virtualwall.org) which show that the Veteran's reported friends, W.M., and G.L. were both killed in action in May 1975, in Thailand, as a result of a non-hostile helicopter crash, and that both W.M. and G.L. were part of the 56th Security Police Squadron, 56th Special Operations Wing, 7th Air Force.  

At the hearing in July 2014, the Veteran acknowledged he had reported two separate stressors that took place during his service in Thailand.  He again described the one stressor in service when he was swimming with his wife in the Mekong River and they reportedly witnessed a body floating in the river, as well as the stressor of having security police officers who were killed in service.  He reported that one was named "B.H." and that he flew a rescue mission in May 1975, and that he and 16 other security police never came back.  

After reviewing the record, the Board concludes that further evidentiary development is needed to address the claims of entitlement to service connection for PTSD and for depression.  In addition to attempting to further verify the circumstances of the incident involving the death of the Veteran's fellow service members, W.M. and B.H., the Board finds it necessary to afford the Veteran a VA medical examination regarding the probable etiology of any current acquired psychiatric disorder, to include PTSD and depression.  See McLendon v. Nicholson, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

2. Low Back and Right Hip Condition

The Veteran contends he has current low back and right hip conditions that had an onset in service and have continued to bother him since his separation from service.  

Private treatment records show that in June 1998 the Veteran was seen for low back pain, right hip pain, and groin pain.  The assessment was low back pain with sciatic neuritis.  In July 1998, the Veteran was seen for complaints of right lower back and hip pain, and an x-ray report showed mild spondylosis at L5-S1, otherwise negative lumbar spine and right hip.  A private x-ray report of the bilateral hips, dated in July 2007, revealed mild early degenerative changes of the acetabula.  In June 2008, the assessment included lumbosacral strain, sciatica of the left leg and left thigh, left hip joint bursitis, and myositis of the left leg secondary to sciatica.  

In a letter dated in September 2009, Dr. Ellis noted that the Veteran had multiple episodes of back strain in service that were treated, and he continued to have back problems that plagued him, even working at the post office.  He had developed pain in the back with numbness down his left leg, which was noted to be different than the burning that occurred in his feet.  It was also noted that the Veteran had injured his left hip in 2007 working for the U.S. Postal Service.  

In July 2014, the Veteran testified that his low back problems started while he was in service, and that he was seen in 1990 or 1991 for his lower back pain and he was sent to back school to learn how to properly pick things up and take care of his back.  He testified that he continued to have back troubles after service and that his symptoms had gotten worse and he had been to see chiropractors.  He claimed that his hip condition, which started in 1990 or 1991 was probably related to his back pain, and that he currently had pain and tightness in his right hip.  He testified that the hip pain sometimes shoots down his legs, that he had been diagnosed with sciatica by a private doctor (Dr. Carpenter), and that he had seen a chiropractor.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, considering the record on appeal, a VA examination/opinion is in order to address whether the Veteran has a low back condition and/or a right hip condition that may be related to service. See McLendon v. Nicholson, supra.  

3. PN of the Upper Extremities, ED, Hypertension, and Bladder Condition

The Veteran essentially contends that his ED, hypertension, a bladder condition, and PN of the upper extremities are related to his diabetes mellitus. As noted above, establishing service connection on a secondary basis requires evidence sufficient to show that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, supra.

For purposes of this matter, VA and private treatment records show that the Veteran has current disabilities of ED and hypertension.  He has also submitted private treatment records from a urologist suggesting he may have a bladder condition.  With regard to PN of the upper extremities, it is unclear whether he has a current disability, although in a private treatment record dated in November 2008, he complained of numbing and tingling in the upper arms and the diagnosis was diabetic neuropathy.  In a June 2009 VA treatment record, he complained of tingling in the hands, and the diagnoses included peripheral neuropathy.  In a June 2014 report, Dr. Ellis noted that the Veteran had diabetic neuropathy with burning in his feet, but not in his hands.  Further, the Veteran most recently testified he did not think he had neuropathy in his hands or fingers, but testified he had numbness in his fingers, but was not sure what is was from.  Thus, with regard to the claims for secondary service connection, the Board notes that what is missing in this case is competent medical evidence linking the Veteran's ED, hypertension, bladder condition, and/or PN of the upper extremities to the service-connected diabetes.  Considering the record on appeal, the Board concludes that a VA examination/opinion is in order to address whether the Veteran's ED and/or hypertension and/or a bladder condition and/or PN of the upper extremities are related to or aggravated by his service-connected diabetes mellitus.  See McLendon v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, obtain any recent pertinent VA and/or private treatment records, dated subsequent to December 2013.  An attempt to obtain any outstanding available records should be made, and any such records should be associated with the Veteran's claims folder.  Negative replies should be requested.

2. Request that JSRRC, and/or any other indicated agency provide any available information that might corroborate the circumstances behind Veteran's reported in-service stressor event (involving the death of two fellow service members, G.H. and W.M. in May 1975).  Additionally, corroboration should be sought as to whether the base or base perimeter of Nakhon Phanom AFB were subject to enemy attacks during the period the Veteran was stationed there (May 1974 - October 1975).  In requesting this information, the JSRRC and/or any other indicated agency should be provided with a copy of this remand, copies of the Veteran's available service personnel records, copies of the Virtual Wall excerpts regarding G.H. and W.M., as well as copies of the Veteran's statements regarding his in-service stressors.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current psychiatric disorder, to include PTSD and depression, if present.  The claims folder must be made available to the examiner for review and the examiner should note such review was accomplished. 

After reviewing the record and examining the Veteran, the examiner should: (a) identify the most appropriate diagnosis for any psychiatric disorder(s) found and (b) it should be indicated whether it is more likely than not (50 percent probability or higher) that any disorder(s) found is due to any in-service event or occurrence or otherwise had its onset in service.  If a diagnosis of PTSD is deemed appropriate, the examiner should also opine as to whether any of the identified stressor(s) involve fear of hostile military or terrorist activity and are adequate to support the diagnosis of PTSD.  

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's symptoms he has experienced since service.

4. Schedule the Veteran for an appropriate VA examination to determine whether he has a current low back and/or right hip disorder that may be related to active service.  The claims folder must be made available to the examiner for review, and the examiner should specifically note that the claims folder has been reviewed.  All pertinent pathology should be annotated in the examination report. The examiner should be asked to provide opinion(s) as to:

a. whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's current low back disorder had its onset in service or is otherwise related to service; and, 

b. whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has a current right hip disorder that is causally related to, or aggravated by, service, and/or his low back disorder. 

The examiner should be advised that the Veteran is competent to report he has had low back and/or right hip symptoms since active service.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's symptoms he has experienced since service.  The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.  

5. Schedule the Veteran for an appropriate VA examination to determine whether his ED and/or hypertension are related to diabetes, whether directly or by aggravation.  Further, a determination should be made whether the Veteran has a current bladder condition and/or current PN of the upper extremities, and if so, whether either or both disorders are related to his diabetes, either directly or by aggravation.  The claims folder must be made available to the examiner for review, and the examiner should note that the claim folder has been reviewed.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's ED and/or hypertension is causally related to, or aggravated (permanently worsened), by his diabetes.  

If current disabilities of the bladder and/or of PN of the upper extremities are found, the examiner should be asked to provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's bladder condition and/or PN of the upper extremities is causally related to, or aggravated (permanently worsened), by his diabetes.  

The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he/she should so state and should provide an explanation as to the reason(s) therefor.

6. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


